                Case 20-10475-BLS            Doc 134       Filed 03/16/20       Page 1 of 3




                            UNITED STATES BANKRUPTCY COURT
                                 DISTRICT OF DELAWARE


In re:                                                      Chapter 11

CRAFTWORKS PARENT, LLC, et al.,1                            Case No. 20-10475 (BLS)

                                                            (Jointly Administered)


                           NOTICE OF APPEARANCE AND
                    REQUEST FOR SERVICE OF NOTICES AND PAPERS

                 PLEASE TAKE NOTICE that Morris, Nichols, Arsht & Tunnell LLP and

Mullin Hoard & Brown LLP hereby enter their appearance (the “Notice of Appearance”) in the

above-captioned cases as counsel to Shark Properties IV, LLC (“Shark Properties”) pursuant to

section 1109(b) of title 11 of the United States Code, 11 U.S.C §§ 101-1532 (as amended, the

“Bankruptcy Code”), and rules 2002, 3017(a), 9007, and 9010 of the Federal Rules of

Bankruptcy Procedure (as amended, the “Bankruptcy Rules”), and rule 2002-1(d) of the Local

Rules of Bankruptcy Practice and Procedure of the United States Bankruptcy Court for the

District of Delaware, and request that copies of any and all notices and papers filed or entered in

these cases be given to and served upon the following:

1
          The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
identification number are: Big River Breweries, Inc. (6292); Brew Moon Colorado, Inc. (5001); Chophouse License,
LLC (2340); Craft Brewery Holding, Inc. (1228); CraftWorks Holdings, LLC (7163); CraftWorks Intermediate Co,
LLC (9810); CraftWorks Parent, LLC (3345); CraftWorks Restaurants & Breweries Group, Inc. (4820); CraftWorks
Restaurants & Breweries, Inc. (2504); CraftWorks Restaurants & Breweries, LLC (0676); GB Acquisition, Inc.
(5175); GB Franchise, LLC (7716); GB Kansas, LLC (0924); GB Maryland, Inc. (6439); GB Parent, Inc. (1281);
GBBR Texas, Inc. (9904); Gordon Biersch Brewery Restaurant Group, Inc. (8023); Harbor East Brewery, LLC
(7759); Logan’s Restaurants, Inc. (9987); Logan’s Roadhouse, Inc. (2074); Logan’s Roadhouse of Kansas, Inc.
(8716); Logan’s Roadhouse of Texas, Inc. (2372); LRI Holdings, Inc. (4571); Old Chicago Franchising LLC (7249);
Old Chicago of Colorado, Inc. (4857); Old Chicago of Kansas, Inc. (0606); Old Chicago Oregon, LLC (5083); Old
Chicago Parker Crossing, Inc. (9218); Old Chicago Taproom, LLC (5838); Old Chicago Westminster, Inc. (5759);
Roadhouse Intermediate Inc. (6159); Roadhouse Midco Inc. (6337); Roadhouse Parent Inc. (5108); Rock Bottom
Arizona, Inc. (4848); Rock Bottom License, LLC (9033); Rock Bottom of Minneapolis, Inc. (5762); Wadsworth Old
Chicago, Inc. (4849); Walnut Brewery, Inc. (7405). The Debtors’ mailing address is 3011 Armory Drive, Suite 300,
Nashville, TN 37204.
              Case 20-10475-BLS          Doc 134       Filed 03/16/20    Page 2 of 3




   MULLIN HOARD & BROWN, LLP                          MORRIS, NICHOLS, ARSHT &
   Brad W. Odell (pro hac vice pending)               TUNNELL LLP
   1500 Broadway, Suite 700                           Andrew R. Remming (No. 5120)
   Lubbock, TX 79401                                  Joseph C. Barsalona II (No. 6102)
   Telephone: (806) 765-7491                          1201 N. Market St., 16th Floor
   Facsimile: (806) 765-0553                          P.O. Box 1347
   bodell@mhba.com                                    Wilmington, DE 19899-1347
                                                      Telephone: (302) 658-9200
                                                      Facsimile: (302) 658-3989
                                                      aremming@mnat.com
                                                      jbarsalona@mnat.com

               PLEASE TAKE FURTHER NOTICE that this constitutes not only a request

for service of the notices and papers referred to in the Bankruptcy Rules specified above, but also

includes, without limitation, a request for service of all orders and notices of any application,

motion, petition, pleading, request, complaint, or demand, whether formal or informal, whether

written or oral, and whether transmitted or conveyed by mail, courier service, hand delivery,

telephone, facsimile transmission, telegraph, telex, or otherwise, (1) affects or seeks to affect in

any way any rights or interests of any creditor or party in interest in these cases, with respect to

(a) the debtors in the above-captioned cases (the “Debtors”) and any related adversary

proceedings, whether currently pending or later commenced; (b) property of the Debtors’ estates,

or proceeds thereof, in which the Debtors may claim an interest; or (c) property or proceeds

thereof in the possession, custody, or control of others that the Debtors may seek to use; or (2)

requires or seeks to require any act or other conduct by a party in interest.

               PLEASE TAKE FURTHER NOTICE that this notice of appearance and any

subsequent appearance, pleading, claim, or suit is not intended nor shall be deemed to waive the

rights of Shark Properties: (1) to have an Article III judge adjudicate in the first instance any

case, proceeding, matter, or controversy as to which a bankruptcy judge may not enter a final

order or judgment consistent with Article III of the United States Constitution; (2) to have final




                                                  2
              Case 20-10475-BLS         Doc 134      Filed 03/16/20     Page 3 of 3




orders in a non-core case, proceeding, matter, or controversy entered only after an opportunity to

object to proposed findings of fact and conclusions of law and a de novo review by a district

court judge; (3) to trial by jury in any case, proceeding, matter, or controversy so triable; (4) to

have the reference withdrawn by the United States District Court in any case, proceeding, matter,

or controversy subject to mandatory or discretionary withdrawal; or (5) any other rights, claims,

actions, defenses, setoffs, or recoupments to which Shark Properties is or may be entitled under

agreements, in law, or in equity, all of which rights, claims, actions, defenses, setoffs, and

recoupments expressly are hereby reserved.

Dated: March 16, 2020
                                    MORRIS, NICHOLS, ARSHT & TUNNELL LLP

                                    /s/ Joseph C. Barsalona II
                                    Andrew R. Remming (No. 5120)
                                    Joseph C. Barsalona II (No. 6102)
                                    1201 N. Market St., 16th Floor
                                    Wilmington, DE 19899-1347
                                    Telephone: (302) 658-9200
                                    Facsimile: (302) 658-3989
                                    aremming@mnat.com
                                    jbarsalona@mnat.com

                                    - and -

                                    MULLIN HOARD & BROWN, LLP
                                    Brad W. Odell (pro hac vice pending)
                                    1500 Broadway, Suite 700
                                    Lubbock, Texas 79401
                                    Telephone: (806) 765-7491
                                    Facsimile: (806) 765-0553
                                    bodell@mhba.com

                                    Counsel to Shark Properties IV, LLC
13590718.1




                                                 3
